Citation Nr: 1135474	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted the Veteran's claim of entitlement to service connection for PTSD; a 30 percent evaluation was assigned, effective September 19, 2003.  The Veteran expressed disagreement with the assigned evaluation in June 2005.  In a December 2006 rating decision and concurrent statement of the case (SOC), the RO increased the evaluation for service-connected PTSD from 30 percent to 50 percent disabling, effective September 19, 2003.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  The Veteran perfected an appeal to BVA in February 2007, and the case was referred to the Board for appellate review.

The Board remanded the case for further development in November 2008.  Specifically, the Board remanded the Veteran's claim because he expressed the desire to present oral testimony at a video conference hearing.  See an October 2008 statement from the Veteran.  A hearing was held on July 19, 2011, by means of video conferencing equipment with the Veteran in Detroit, Michigan, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.  Accordingly, the Board concludes that the prior remand instructions have been completed and the case has been returned to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination and to allow for the initial consideration of additional evidence by the RO.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board observes that pertinent evidence has been received, namely VA treatment records, which were not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

In addition, the Veteran was afforded VA examinations in November 2004 and December 2007 in connection with his claim for an increased evaluation for service-connected PTSD.  However, the Veteran and his representative asserted at the July 2011 hearing that the disorder had worsened since the last examination.  See the VA transcript at pages 3 and 8.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.  

Further, the Board notes that the Veteran has been diagnosed with major depression during the pendency of this appeal.  See a VA outpatient treatment record dated in April 2005.  While it appears that this diagnosis was not perpetuated by the December 2007 VA examiner, no medical professional has attempted to differentiate the Veteran's symptoms related to his service-connected PTSD from those of his nonservice-connected major depression, to the extent that they overlap.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of the service- connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Therefore, upon remand, the VA examiner must attempt to make such a distinction to the extent possible.  

Finally, during July 2011 hearing, the Veteran testified that he continues to receive weekly VA treatment for his service-connected PTSD.  See the July 2011 hearing transcript at page 8.  The most recent VA treatment records associated with the claims file are dated in March 2011.  On remand, the RO/AMC should obtain updated VA treatment records and associate them in the Veteran's VA claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA treatment records from the VA Medical Center in Lexington, Kentucky dated from March 2011 to the present.  

2.  Thereafter, the RO/AMC must schedule the Veteran for a VA psychiatric examination to evaluate the nature and severity of his service-connected PTSD.  The Veteran's complete VA claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Based on the medical findings and a review of the claims file, the examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other nonservice-connected psychiatric disorder, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any nonservice-connected psychiatric disorder.

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD.  Specifically, the examiner should formulate a medical opinion as to whether the Veteran's current symptomatology has increased in severity since the March 2009 VA examination.  The examiner should also opine as to the Veteran's ability to obtain gainful employment due to his service-connected PTSD.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.

3.  Thereafter, the RO/AMC should review all the evidence received since the January 2009 supplemental statement of the case and readjudicate the claims on the merits.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


